This case was argued at June Term, 1842, and the opinion of the Court was delivered at Oct. Term, 1843, as drawn up by
Shepley J.
-It appears from the case agreed, that Joel Hills, on the 16th November, 1835, conveyed the premises to the tenant by a deed, which was not recorded until the 13th July, 1837. And that the tenant on the same 16th of November, re-conveyed the same to Hills in mortgage, which was recorded on the same day. On the 25th of January, 1836, the Casco Bank caused all right, title and interest, which they or either of them have to any real estate in the county to be attached on a writ against Hills and others, and afterwards regularly obtained a judgment and levied on the premises, and released its title to the demandants.
In the case of Roberts v. Bourne, in this county, it has been decided, that such an attachment was good; and that *173the record of a conveyance not from the grantor could not be considered as giving notice, that he had conveyed.
The only question remaining is, whether the facts disclosed in the agreed statement can be considered as giving such notice. Stewart was in possession of the premises as the lessee of Hills before he conveyed to the tenant, and continued in the possession until after the attachment. He attorned to the tenant at the time of the conveyance to him ; but that made no visible change which could indicate to others, that there had been a sale ; and this is necessary where the person in possession is not the grantee, to have the effect of giving notice to a subsequent purchaser or attaching creditor. The hauling of timber upon the premises for a barn frame before the attachment would give no such notice. , The acts of the tenant after the attachment could not deprive the creditor of the right, which was secured by it.

Judgment for the demandant.